PER CURIAM.
By this interlocutory appeal, the appellant [defendant in the trial court] seeks review of a combined order of a chancellor denying its motion to dismiss and its motion for summary judgment [or decree].
From an examination of the record on appeal, it appears that the complaint states a cause of action. See: Harris v. Goff, Fla.App.1963, 151 So.2d 642. Therefore, the action of the chancellor in denying the motion to dismiss was correct. To determine if the chancellor erred in the denial of the motion for summary judgment [or decree], it is incumbent upon the appellant to demonstrate that there were no issues of material fact and that it was entitled to a summary judgment [or decree] as a matter *476of law. See: Palov v. Florida Power & Light Company, Fla.App.1958, 107 So.2d 780; Majeske v. Palm Beach Kennel Club, Fla.App.1959, 117 So.2d 531; Rule 1.36(c), Florida Rules of Civil Procedure, 31 F.S.A. Examining the record on appeal in light of this principle, we do not find that the chancellor committed error in this regard. Therefore, the combined order denying the motion to dismiss and the motion for summary judgment [or decree] be and the same is hereby affirmed.
Affirmed.